HARDIN, P. J. (concurring).
By section 2 of article 6 of the constitution, a justice of the appellate division is inhibited from exercising “any of the powers of a justice of the supreme court other than those of a justice out of court, and those pertaining to the appellate division or to the hearing and decision of motions submitted by consent of counsel.” Prior to being designated as a justice of the appellate division, a justice of the supreme court may hold a special term or a trial term of court. After such designation takes place, the power to hold a special term or a trial term is taken away from a justice of the appellate division. In order to support the action of a justice of the appellate division in receiving the verdict in this case, it is necessary to hold that such justice of the appellate division was authorized to hold, to sit in, and to preside over a trial term. To thus hold is to disregard the provision of the constitution which provides- that no justice of the appellate division shall exercise any powers of a justice of the supreme court. It would seem that the justice of the appellate division who entered the trial court room, and took a position upon the .bench, had no more power to preside or to exercise the functions which belonged to a trial term than a layman. It seems to follow, therefore, that the verdict was received by the clerk, and entered in the minutes, without any officer authorized to perform judicial duties.
It is claimed that the stipulation made (although not in writing) invested the justice of the appellate division with the judicial powers to preside at a trial term. If that stipulation related simply to the rights of the parties, a different question would be presented. It relates, however, to the investing of an appellate justice with functions which the constitution declares expressly he shall not exercise. The stipulation, therefore, does not fall within the usual rule permitting parties to waive a statutory or constitutional provision made in "their behalf. Phyfe v. Eimer, 45 N. Y. 104; People v. Quigg, 59 N. Y. 83. It was not competent for the parties to waive the constitutional inhibition, and their attempt to do so failed to invest the appellate justice with power and jurisdiction. Sentenis v. Ladew, 140 N. Y. 466, 35 N. E. 650, and cases there cited.
The foregoing views, in connection with those expressed in the opinion of WARD, J., lead me to vote for a reversal.